 

Exhibit 10.1

 

BEACON ROOFING SUPPLY, INC.

 

2004 STOCK PLAN

 

As Amended and Restated Effective October 22, 2007

 

--------------------------------------------------------------------------------

 

Section 1.                                          Purpose.

 

The purpose of the Beacon Roofing Supply, Inc. 2004 Stock Plan (the “Plan”) is
to attract and retain outstanding individuals as Key Employees and Directors of
Beacon Roofing Supply, Inc. (the “Company”) and its Subsidiaries, to recognize
the contributions made to the Company and its Subsidiaries by Key Employees and
Directors, and to provide such Key Employees and Directors with additional
incentive to expand and improve the profits and achieve the objectives of the
Company and its Subsidiaries, by providing such Key Employees and Directors with
the opportunity to acquire or increase their proprietary interest in the Company
through receipt of Awards of Stock Options and Stock Awards.  The Plan was
initially approved by the stockholders of the Company and became effective on
August 17, 2004.  The Plan is hereby amended and restated, effective as of
October 22, 2007. All references to the “Plan” shall be to the Plan as amended
and restated effective as of October 22, 2007, as described herein.

 

Section 2.                                          Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

2.1           “Award” means any award or benefit granted under the Plan, which
shall be either a Stock Option or a Stock Award.

 

2.2           “Award Agreement” means, as applicable, a Stock Option Agreement,
or Stock Award Agreement evidencing an Award granted under the Plan.

 

2.3           “Board” means the Board of Directors of the Company.

 

2.4           “Change in Control” has the meaning set forth in Section 7.2 of
the Plan.

 

2.5           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

2.6           “Committee” means the Compensation Committee of the Board or such
other committee as may be designated by the Board from time to time to
administer the Plan.

 

2.7           “Common Stock” means the Common Stock, par value $.01 per share,
of the Company.

 

2.8           “Company” means Beacon Roofing Supply, Inc., a Delaware
corporation.

 

2.9           “Director” means a director of the Company.

 

2.10         “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

 

2.11         “Fair Market Value” means the closing price of the Common Stock on
the NASDAQ Global Select Market (as reported in The Wall Street Journal)

 

2.12         “Incentive Stock Option” or “ISO” means a Stock Option granted
under Section 5 of the Plan that meets the requirements of Section 422(b) of the
Code or any successor provision.

 

2.13         “Key Employee” means an employee of the Company or any Subsidiary
selected to participate in the Plan in accordance with Section 3.  A Key
Employee may also include a person who is granted an Award (other than an
Incentive Stock Option) in connection with the hiring of the person prior to the
date the person becomes an employee of the Company or any Subsidiary, provided
that such Award shall not vest prior to the commencement of employment.

 

 

--------------------------------------------------------------------------------


 

2.14         “Non-Qualified Stock Option” or “NSO” means a Stock Option granted
under Section 5 of the Plan that is not an Incentive Stock Option.

 

2.15         “Participant” means a Key Employee or Director selected to receive
an Award under the Plan.

 

2.16         “Plan” means the Beacon Roofing Supply, Inc. 2004 Stock Plan.

 

2.17         “Stock Award” means a grant of shares of Common Stock under
Section 6 of the Plan.

 

2.18         “Stock Option” means an Incentive Stock Option or a Non-Qualified
Stock Option granted under Section 5 of the Plan.

 

2.19         “Subsidiary” means an entity of which the Company is the direct or
indirect beneficial owner of not less than 50% of all issued and outstanding
equity interest of such entity.

 

Section 3.                                          Administration.

 

3.1           The Board.

 

The Plan shall be administered by the Board, except that the Board may delegate
administration to the Committee to the extent that the Committee is comprised of
at least two members of the Board who satisfy the “non-employee director”
definition set forth in Rule 16b-3 under the Exchange Act and the “outside
director” definition under Section 162(m) of the Code and the regulations
thereunder.  For purposes of the Plan, the term “Board” shall refer to the Board
or, to the extent such authority has been delegated to the Committee, the
Committee (except with respect to actions taken under Section 11.1, which will
require action of the full Board and which may not be delegated.)

 

3.2           Authority of the Board.

 

(a)           The Board, in its sole discretion, shall determine the Key
Employees and Directors to whom, and the time or times at which Awards will be
granted, the form and amount of each Award, the expiration date of each Award,
the time or times within which the Awards may be exercised, the cancellation of
the Awards and the other limitations, restrictions, terms and conditions
applicable to the grant of the Awards.  The terms and conditions of the Awards
need not be the same with respect to each Participant or with respect to each
Award.

 

(b)           The Board may delegate its authority to grant Awards to Key
Employees and to determine the terms and conditions thereof to such officer of
the Company as it may determine in its discretion, on such terms and conditions
as it may impose, except with respect to Awards to officers subject to
Section 16 of the Exchange Act or officers who are or may be “covered employees”
as defined in Section 162(m) of the Code, or to the extent prohibited by
applicable law, regulation or rule of a stock exchange on which the Common Stock
is listed.

 

(c)           The Board may, subject to the provisions of the Plan, establish
such rules and regulations as it deems necessary or advisable for the proper
administration of the Plan, and may make determinations and may take such other
action in connection with or in relation to the Plan as it deems necessary or
advisable.  Each determination or other action made or taken pursuant to the
Plan, including interpretation of the Plan and the specific terms and conditions
of the Awards granted hereunder, shall be final and conclusive for all purposes
and upon all persons.

 

(d)           No member of the Board or the Committee shall be liable for any
action taken or determination made hereunder in good faith.  Service on the
Committee shall constitute service as a Director so that the members of the
Committee shall be entitled to indemnification and reimbursement as Directors of
the Company pursuant to the Company’s Certificate of Incorporation and By-Laws.

 

3.3           Award Agreements.

 

Each Award shall be evidenced by a written Award Agreement specifying the terms
and conditions of the Award.  In the sole discretion of the Board, the Award
Agreement may condition the grant of an Award upon the Participant’s entering
into one or more of the following agreements with the Company:  (a) an agreement
not to compete with the Company and its Subsidiaries which shall become
effective as of the date of the grant of the Award and remain in effect for a
specified period of time following termination of the Participant’s employment
with the Company; (b) an agreement to cancel any employment agreement, fringe
benefit or compensation arrangement in effect between the Company and the
Participant; and (c) an agreement to retain the confidentiality of certain
information.  Such agreements may contain such other terms and conditions as the
Board shall determine.  If the Participant shall fail to enter into any such
agreement at the request of the Board, then the Award granted or to be granted
to such Participant shall be forfeited and cancelled.

 

 

--------------------------------------------------------------------------------


 

Section 4.                                          Shares of Common Stock
Subject to Plan.

 

4.1           Total Number of Shares.

 

The total number of shares of Common Stock that may be issued under the Plan
shall be 5,050,000.  Such shares may be either authorized but unissued shares or
treasury shares, and shall be adjusted in accordance with the provisions of
Section 4.3 of the Plan.  The number of shares of Common Stock delivered by a
Participant or withheld by the Company on behalf of any such Participant as full
or partial payment of an Award, including the exercise price of a Stock Option
or of any required withholding taxes, shall once again be available for issuance
pursuant to subsequent Awards, and shall not count towards the aggregate number
of shares of Common Stock that may be issued under the Plan.  Any shares of
Common Stock subject to an Award may thereafter be available for issuance
pursuant to subsequent Awards, and shall not count towards the aggregate number
of shares of Common Stock that may be issued under the Plan, if there is a
lapse, forfeiture, expiration, termination or cancellation of any such prior
Award for any reason (including for reasons described in Section 3.3), or if
shares of Common Stock are issued under such Award and thereafter are reacquired
by the Company pursuant to rights reserved by the Company upon issuance thereof.

 

4.2           Shares Under Awards.

 

Of the 5,050,000 shares of Common Stock authorized for issuance under the Plan
pursuant to Section 4.1:

 

(a)           The maximum number of shares of Common Stock as to which a Key
Employee may receive Stock Options in any calendar year is 500,000 except that
the maximum number of shares of Common Stock as to which a Key Employee may
receive Stock Options in the calendar year in which such Key Employee begins
employment with the Company or its Subsidiaries is 1,000,000.

 

(b)           The maximum number of shares of Common Stock that may be subject
to Incentive Stock Options is 5,050,000.

 

(c)           The maximum number of shares of Common Stock that may be used for
Stock Awards is 5,050,000.

 

The numbers of shares described herein shall be as adjusted in accordance with
Section 4.3 of the Plan.

 

4.3           Adjustment.

 

In the event of any reorganization, recapitalization, stock split, stock
distribution, merger, consolidation, split-up, spin-off, combination,
subdivision, consolidation or exchange of shares, any change in the capital
structure of the Company or any similar corporate transaction, the Board shall
make such adjustments as are necessary and appropriate to preserve the benefits
or intended benefits of the Plan and Awards granted under the Plan.  Such
adjustments may include: (a) adjustment in the number and kind of shares
reserved for issuance under the Plan; (b) adjustment in the number and kind of
shares covered by outstanding Awards; (c) adjustment in the exercise price of
outstanding Stock Options or the price of other Awards under the Plan;
(d) adjustments to any of the shares limitations set forth in Section 4.1 or 4.2
of the Plan; and (e) any other changes that the Board determines to be equitable
under the circumstances

 

Section 5.                                          Grants of Stock Options.

 

5.1           Grant.

 

Subject to the terms of the Plan, the Board may from time to time grant Stock
Options to Participants.  Unless otherwise expressly provided at the time of the
grant, Stock Options granted under the Plan to Key Employees will be ISOs. 
Stock Options granted under the Plan to Directors who are not employees of the
Company or any Subsidiary will be NSOs.

 

5.2           Stock Option Agreement.

 

The grant of each Stock Option shall be evidenced by a written Stock Option
Agreement specifying the type of Stock Option granted, the exercise period, the
exercise price, the terms for payment of the exercise price, the expiration date
of the Stock Option, the number of shares of Common Stock to be subject to each
Stock Option and such other terms and conditions established by the Board, in
its sole discretion, not inconsistent with the Plan.

 

5.3           Exercise Price and Exercise Period.

 

With respect to each Stock Option granted to a Participant:

 

(a)           The per share exercise price of each Stock Option shall be the
Fair Market Value of the Common Stock subject to the Stock Option on the date on
which the Stock Option is granted.

 

 

--------------------------------------------------------------------------------


 

(b)           Each Stock Option shall become exercisable as provided in the
Stock Option Agreement; provided that the Board shall have the discretion to
accelerate the date as of which any Stock Option shall become exercisable in the
event of the Participant’s termination of employment with the Company, or
service on the Board, without cause (as determined by the Board in its sole
discretion).

 

(c)           Except as provided in the Stock Option Agreement, each Stock
Option shall expire, and all rights to purchase shares of Common Stock
thereunder shall expire, on the date ten years after the date of grant.

 

5.4           Required Terms and Conditions of ISOs.

 

In addition to the foregoing, each ISO granted to a Key Employee shall be
subject to the following specific rules:

 

(a)           The aggregate Fair Market Value (determined with respect to each
ISO at the time such Option is granted) of the shares of Common Stock with
respect to which ISOs are exercisable for the first time by a Key Employee
during any calendar year (under all incentive stock option plans of the Company
and its Subsidiaries) shall not exceed $100,000.  If the aggregate Fair Market
Value (determined at the time of grant) of the Common Stock subject to an ISO
which first becomes exercisable in any calendar year exceeds the limitation of
this Section 5.4(a), so much of the ISO that does not exceed the applicable
dollar limit shall be an ISO and the remainder shall be a NSO; but in all other
respects, the original Stock Option Agreement shall remain in full force and
effect.

 

(b)           Notwithstanding anything herein to the contrary, if an ISO is
granted to a Key Employee who owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company (or its parent or
subsidiaries within the meaning of Section 422(b)(6) of the Code): (i) the
purchase price of each share of Common Stock subject to the ISO shall be not
less than 110% of the Fair Market Value of the Common Stock on the date the ISO
is granted; and (ii) the ISO shall expire, and all rights to purchase shares of
Common Stock thereunder shall expire, no later than the fifth anniversary of the
date the ISO was granted.

 

(c)           No ISOs shall be granted under the Plan after ten years from the
earlier of the date the Plan is adopted or approved by stockholders of the
Company.

 

5.5           Exercise of Stock Options.

 

(a)           A Participant entitled to exercise a Stock Option may do so by
delivering written notice to that effect specifying the number of shares of
Common Stock with respect to which the Stock Option is being exercised and any
other information the Board may prescribe.  All notices or requests provided for
herein shall be delivered to the Secretary of the Company.

 

(b)           The Board in its sole discretion may make available one or more of
the following alternatives for the payment of the Stock Option exercise price:

 

(i)            in cash;

 

(ii)           in cash received from a broker-dealer to whom the Participant has
submitted an exercise notice together with irrevocable instructions to deliver
promptly to the Company the amount of sales proceeds from the sale of the shares
subject to the Stock Option to pay the exercise price;

 

(iii)          by delivering previously acquired shares of Common Stock that are
acceptable to the Board and that have an aggregate Fair Market Value on the date
of exercise equal to the Stock Option exercise price; or

 

(iv)          by certifying to ownership by attestation of such previously
acquired shares of Common Stock.

 

The Board shall have the sole discretion to establish the terms and conditions
applicable to any alternative made available for payment of the Stock Option
exercise price.

 

(c)           The Company shall issue, in the name of the Participant, stock
certificates representing the total number of shares of Common Stock issuable
pursuant to the exercise of any Stock Option as soon as reasonably practicable
after such exercise; provided that any shares of Common Stock purchased by a
Participant through a broker-dealer pursuant to Section 5.5(b)(ii) or
Section 8(b) shall be delivered to such broker-dealer in accordance with 12
C.F.R. §220.3(e)(4) or other applicable provision of law.

 

 

--------------------------------------------------------------------------------


 

Section 6.                                          Stock Awards.

 

6.1           Grant.

 

The Board may, in its discretion, (a) grant shares of Common Stock under the
Plan to any Participant without consideration from such Participant or (b) sell
shares of Common Stock under the Plan to any Participant for such amount of
cash, Common Stock or other consideration as the Board deems appropriate.

 

6.2           Stock Award Agreement.

 

Each share of Common Stock granted or sold hereunder shall be subject to such
restrictions, conditions and other terms as the Board may determine at the time
of grant or sale, the general provisions of the Plan, the restrictions, terms
and conditions of the related Stock Award Agreement, and the following specific
rules:

 

(a)           Shares of Common Stock issued to a Participant under the Plan
shall be evidenced by a Stock Award Agreement, which shall specify whether the
shares of Common Stock are granted or sold to the Participant and such other
provisions, not inconsistent with the terms and conditions of the Plan, as the
Board shall determine.

 

(b)           The restrictions to which the shares of Common Stock awarded
hereunder are subject shall lapse as provided in Stock Award Agreement; provided
that the Board shall have the discretion to accelerate the date as of which the
restrictions lapse with respect to any Award held by a Participant in the event
of the Participant’s termination of employment with the Company, or service on
the Board, without cause (as determined by the Board in its sole discretion).

 

(c)           The Board may, in its discretion, establish as restrictions on the
shares of Common Stock performance goals that qualify the Stock Award as
“performance-based compensation” within the meaning of Section 162(m) of the
Code.  Performance goals may be based on one or more business criteria,
including, but not limited to: (i) return on equity; (ii) earnings or earnings
per share; (iii) Common Stock price; (iv) return on assets; (v) return on
investment; (vi) cash flow; (vii) net income; (viii) expense management; or
(ix) revenue growth. Performance goals may be absolute in their terms or
measured against or in relationship to the performance of other companies or
indices selected by the Board.  In addition, performance goals may be adjusted
for any events or occurrences (including acquisition expenses, extraordinary
charges, losses from discontinued operations, restatements and accounting
charges and restructuring expenses), as may be determined by the Board.  With
respect to each performance period, the Board shall establish such performance
goals relating to one or more of the business criteria identified above, and
shall establish targets for Participants for achievement of performance goals. 
Following the completion of each performance period, the Board shall determine
the extent to which performance goals for that performance period have been
achieved and the related performance-based restrictions shall lapse in
accordance with the terms of the applicable Stock Award Agreement.

 

(d)           The Company shall issue, in the name of the Participant, stock
certificates representing the total number of shares of Common Stock granted or
sold to the Participant, as soon as may be reasonably practicable after such
grant or sale, which shall be held by the Secretary of the Company until such
time as the Common Stock is forfeited, resold to the Company, or the
restrictions lapse.  Notwithstanding the foregoing, the Company, in lieu of
issuing stock certificates, may reflect the issuance of shares of Common Stock
to a Participant on a non—certificated basis, with the ownership of such shares
by the Participant evidenced solely by book entry in the records of the
Company’s transfer agent; provided, however that following the lapse of all
restrictions with respect to the shares granted or sold to a Participant, the
Company, upon the written request of the Participant, shall issue, in the name
of the Participant, stock certificates representing such shares.

 

(e)           Subject to the provisions of subsection (b) hereof and the
restrictions set forth in the related Stock Award Agreement, the Participant
receiving a grant of or purchasing Common Stock shall thereupon be a stockholder
with respect to all of the shares represented by such certificate or
certificates and shall have the rights of a stockholder with respect to such
shares, including the right to vote such shares and to receive dividends and
other distributions paid with respect to such shares.

 

Section 7.                                          Change in Control.

 

7.1           Effect of Change in Control.

 

(a)           Notwithstanding any of the provisions of the Plan or any
outstanding Award Agreement, upon a Change in Control of the Company (as defined
in Section 7.2):  (i) all outstanding Awards shall become fully exercisable;
(ii) all restrictions applicable to all Awards shall terminate or lapse; and
(iii) performance goals applicable to any Stock Awards shall be deemed satisfied
at the highest target, as applicable, in order that Participants may fully
realize the benefits thereunder.

 

(b)           In addition to the Board’s authority set forth in Section 3, upon
such Change in Control of the Company, the Board is authorized, and has sole
discretion, as to any Award, either at the time such Award is granted hereunder
or any time thereafter, to take any one or more of the following actions: 
(i) provide for the purchase of any outstanding Stock Option,  for an amount of
cash equal to the difference between the exercise price and the then Fair Market
Value of the Common Stock covered thereby had such Stock Option been currently
exercisable; (ii) make such adjustment to any such Award then outstanding as the
Board deems appropriate to reflect such Change in Control; and (iii) cause any
such Award then outstanding to be assumed, by the acquiring or surviving
corporation, after such Change in Control.

 

 

--------------------------------------------------------------------------------


 

7.2           Definition of Change in Control.

 

“Change in Control” shall mean the occurrence, at any time during the specified
term of an Award granted under the Plan, of any of the following events:

 

(a)           Any individual, partnership, firm, corporation, association,
trust, unincorporated organization or other entity (other than the Company or a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company), or any syndicate or group deemed to be a person under
Section 14(d)(2) of the Exchange Act, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act), directly or indirectly, of securities of the Company representing 25% or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors;

 

(b)           The Company is party to a merger, consolidation, reorganization or
other similar transaction with another corporation or other legal person unless,
following such transaction, more than 50% of the combined voting power of the
outstanding securities of the surviving, resulting or acquiring corporation or
person or its parent entity entitled to vote generally in the election of
directors (or persons performing similar functions) is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners of the Company’s outstanding securities
entitled to vote generally in the election of directors immediately prior to
such transaction, in substantially the same proportions as their ownership,
immediately prior to such transaction, of the Company’s outstanding securities
entitled to vote generally in the election of directors;

 

(c)           The Company sells all or substantially all of its business and/or
assets to another corporation or other legal person unless, following such sale,
more than 50% of the combined voting power of the outstanding securities of the
acquiring corporation or person or its parent entity entitled to vote generally
in the election of directors (or persons performing similar functions) is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Company’s
outstanding securities entitled to vote generally in the election of directors
immediately prior to such sale, in substantially the same proportions as their
ownership, immediately prior to such sale, of the Company’s outstanding
securities entitled to vote generally in the election of directors; or

 

(d)           During any period of two consecutive years or less (not including
any period prior to the approval of the Plan by the Board), individuals who at
the beginning of such period constituted the Board (and any new Directors, whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the Directors then
still in office who either were Directors at the beginning of the period or
whose appointment, election or nomination for election was so approved) cease
for any reason to constitute a majority of the Board.

 

Section 8.                                          Payment of Taxes.

 

In connection with any Award, and as a condition to the issuance or delivery of
any shares of Common Stock to the Participant in connection therewith, the
Company may require the Participant to pay the Company an amount equal to the
minimum amount of the tax the Company or any Subsidiary may be required to
withhold to obtain a deduction for federal, state or local income tax purposes
as a result of such Award or to comply with applicable law.  The Board in its
sole discretion may make available one or more of the following alternatives for
the payment of such taxes:

 

(a)           in cash;

 

(b)           in cash received from a broker-dealer to whom the Participant has
submitted notice together with irrevocable instructions to deliver promptly to
the Company the amount of sales proceeds from the sale of the shares subject to
the Award to pay the withholding taxes;

 

(c)           by directing the Company to withhold such number of shares of
Common Stock otherwise issuable in connection with the Award having an aggregate
Fair Market Value equal to the minimum amount of tax required to be withheld;

 

(d)           by delivering previously acquired shares of Common Stock of the
Company that are acceptable to the Board that have an aggregate Fair Market
Value equal to the amount required to be withheld; or

 

(e)           by certifying to ownership by attestation of such previously
acquired shares of Common Stock.

 

The Board shall have the sole discretion to establish the terms and conditions
applicable to any alternative made available for payment of the required
withholding taxes.

 

Section 9.                                          Postponement.

 

The Board may postpone any grant or settlement of an Award or exercise of a
Stock Option for such time as the Board in its sole discretion may deem
necessary in order to permit the Company:

 

 

--------------------------------------------------------------------------------


 

(a)           to effect, amend or maintain any necessary registration of the
Plan or the shares of Common Stock issuable pursuant to an Award, including 
upon the exercise of an Option, under the Securities Act of 1933, as amended, or
the securities laws of any applicable jurisdiction;

 

(b)           to permit any action to be taken in order to (i) list such shares
of Common Stock on a stock exchange if shares of Common Stock are then listed on
such exchange or (ii) comply with restrictions or regulations incident to the
maintenance of a public market for its shares of Common Stock, including any
rules or regulations of any stock exchange on which the shares of Common Stock
are listed; or

 

(c)           to determine that such shares of Common Stock and the Plan are
exempt from such registration or that no action of the kind referred to in
(b)(ii) above needs to be taken; and the Company shall not be obligated by
virtue of any terms and conditions of any Award or any provision of the Plan to
sell or issue shares of Common Stock in violation of the Securities Act of 1933
or the law of any government having jurisdiction thereof.

 

Any such postponement shall not extend the term of an Award and neither the
Company nor its Directors or officers shall have any obligation or liability to
a Participant, the Participant’s successor or any other person with respect to
any shares of Common Stock as to which the Award shall lapse because of such
postponement.

 

Section 10.                                   Nontransferability.

 

Awards granted under the Plan, and any rights and privileges pertaining thereto,
may not be transferred, assigned, pledged or hypothecated in any manner, or be
subject to execution, attachment or similar process, by operation of law or
otherwise, other than:

 

(a)           by will or by the laws of descent and distribution;

 

(b)           pursuant to the terms of a qualified domestic relations order to
which the Participant is a party that meets the requirements of any relevant
provisions of the Code; or

 

(c)           as permitted by the Board with respect to a NSO transferable by
the Participant during his lifetime.

 

In each case, the terms and conditions applicable to the transferability of the
Award shall be established by the Board.

 

Section 11.                                   Termination or Amendment of Plan
and Award Agreements.

 

11.1         Termination or Amendment of Plan.

 

(a)           Except as described in (b) below, the Board may terminate,
suspend, or amend the Plan, in whole or in part, from time to time, without the
approval of the stockholders of the Company, unless such approval is required by
applicable law, regulation or rule of any stock exchange on which the shares of
Common Stock are listed.  No amendment or termination of the Plan shall
adversely affect the right of any Participant under any outstanding Award in any
material way without the written consent of the Participant, unless such
amendment or termination is required by applicable law, regulation or rule of
any stock exchange on which the shares of Common Stock are listed.  Subject to
the foregoing, the Board may correct any defect or supply an omission or
reconcile any inconsistency in the Plan or in any Award granted hereunder in the
manner and to the extent it shall deem desirable, in its sole discretion, to
effectuate the Plan.

 

(b)           Notwithstanding the foregoing, there shall be no amendment to the
Plan or any outstanding Stock Option Agreement that results in the repricing of
Stock Options.

 

(c)           The Board shall have the authority to amend the Plan to the extent
necessary or appropriate to comply with applicable law, regulation or accounting
rules in order to permit Participants who are located outside of the United
States to participate in the Plan.

 

11.2         Amendment of Award Agreements.

 

The Board shall have the authority to amend any Award Agreement at any time;
provided however, that no such amendment shall adversely affect the right of any
Participant under any outstanding Award Agreement in any material way without
the written consent of the Participant, unless such amendment is required by
applicable law, regulation or rule of any stock exchange on which the shares of
Common Stock are listed.

 

 

--------------------------------------------------------------------------------


 

Section 12.                                   No Contract of Employment.

 

Neither the adoption of the Plan nor the grant of any Award under the Plan shall
be deemed to obligate the Company or any Subsidiary to continue the employment
of any Participant for any particular period, nor shall the granting of an Award
constitute a request or consent to postpone the retirement date of any
Participant.

 

Section 13.                                   Applicable Law.

 

All questions pertaining to the validity, construction and administration of the
Plan and all Awards granted under the Plan shall be determined in conformity
with the laws of the State of Delaware, without regard to the conflict of law
provisions of any state, and, in the case of Incentive Stock Options,
Section 422 of the Code and regulations issued thereunder.

 

Section 14.                                   Effective Date and Term of Plan.

 

14.1         Effective Date.

 

(a)           The Plan as amended and restated has been adopted by the Board and
is effective as of October 22, 2007.

 

14.2         Term of Plan.

 

Notwithstanding anything to the contrary contained herein, no Awards shall be
granted on or after the 10th anniversary of the Plan’s effective date as
determined in Section 14.1 above.

 

 

--------------------------------------------------------------------------------